Citation Nr: 0002205	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972, with a period of service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for chloracne due to 
Agent Orange exposure.  The RO also granted entitlement to 
service connection for PTSD by rating decision dated in March 
1996 and a 10 percent evaluation was assigned.  The 
disability rating for PTSD was subsequently increased to 30 
percent.  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal) (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeals, the issues on the title page remain in appellate 
status.  It is also noted that this was the initial rating 
assigned after service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

As discussed, only the issue of entitlement to service 
connection for chloracne due to Agent Orange exposure will be 
discussed below, the remaining issue of an evaluation in 
excess of 30 percent for PTSD will be discussed in the REMAND 
section of this Board decision.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  There is no competent medical evidence of a diagnosis of 
chloracne or other acneform disease consistent with 
chloracne. 

3.  The veteran's currently-diagnosed seborrheic dermatitis 
is not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam, nor is it shown to be 
etiologically or causally related to active duty service or 
any incident therein.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for chloracne, claimed as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

Moreover, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 211 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Nonetheless, the threshold question which must be resolved 
with regard to each claim is whether the veteran has 
presented evidence that each claim is well grounded; that is, 
that each claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A plausible claim is "one which is 
meritorious on its own or capable of substantiation."  Black 
v. Brown, 10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends that he acquired chloracne as a result 
of his exposure to Agent Orange during active service.  
Service medical records reveal no complaints, symptomatology, 
or findings of any skin disorder.  The March 1972 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's skin and lymphatic systems.  In addition, 
there is no indication of any inservice history of tumor, 
growth, cyst, or cancer.

Post service medical records indicate that the veteran 
underwent a dermatology examination in August 1987 for 
reported exposure to Agent Orange.  The physical examination 
revealed a few follicular papules on the upper arm but no 
evidence of scarring.  The clinical assessment included 
history of Agent Orange exposure with no residual of 
chloracne present, and folliculitis of the upper arm.  The 
examiner concluded that there was no dermatologic residual of 
Agent Orange exposure.

In August 1993, the veteran filed a claim for Agent Orange 
exposure, which was denied by the RO in September 1993 and 
again in March 1994.  In March 1995, the veteran filed the 
current claim for chloracne, which was again denied on the 
basis that the medical records showed no evidence of 
chloracne.  In a July 1996 psychiatric hospitalization, his 
skin, on examination, was specifically noted to show no 
abnormalities.  An August 1996 dermatology consultation 
revealed that the veteran complained of an itchy, burning 
rash on his upper torso, which he related to Agent Orange 
exposure.  Physical examination showed no visible skin 
lesions and the examiner noted some mild symptoms of 
seborrheic dermatitis.  Similarly, additional hospitalization 
notes fail to mention chloracne either directly or by 
history.  

In an August 1996 VA dermatology examination report, the 
veteran related that he was definitely exposed to Agent 
Orange and developed several boils on his chest and a rash on 
his face, arms, and neck.  He reported that he had a similar 
rash every six months during the change of weather.  He 
indicated that he was treated for the rash in the 1990s with 
Cleocin D, which helped, and understood that the rash was not 
chloracne.  Physical examination revealed that his skin was 
normal in turgor and elasticity for age.  There were no 
lesions on the face except for a few comedones.  There were 
no lesions on the back except for a few macular hypopigmented 
patches on the arm and upper extremities and a few on the 
back.  The examiner referred to the earlier dermatology 
consultation of seborrheic dermatitis for the diagnosis.  
Multiple outpatient treatment and hospitalization records 
fail to show treatment for or diagnosis of chloracne.  

In an October 1999 hearing before the Board, the veteran 
testified that he believed that Agent Orange caused a variety 
of problems including skin cancer.  He related that he had 
hard knots of calcium and a rash on his face, neck, and arms.  
He acknowledged that a VA dermatologist told him that he did 
not have chloracne but that he was given medication used by 
people with chloracne.  He reported that as soon as he filed 
his claim, he was no longer given the medication.  Upon 
further questioning, he indicated that he was told in 1987 by 
a VA doctor that he had chloracne but that no one had given 
him a diagnosis of his current skin rash.  

Based on the above, the Board finds that there is no post 
service clinical evidence of a diagnosis of chloracne or of 
other acneform disease consistent with chloracne, and the 
veteran has submitted no medical evidence of that disability.  
Accordingly, the Board must conclude the evidence does not 
demonstrate that chloracne or other acneform disease is 
currently shown.  Since service connection cannot be granted 
for a disability that is not shown to exist, the Board must 
accordingly find that a claim for service connection for 
chloracne due to Agent Orange is not well grounded.
 
The claim for entitlement to service connection for chloracne 
due to Agent Orange exposure must also be denied because the 
currently-diagnosed seborrheic dermatitis disorder is not a 
disease which warrants service connection on a presumptive 
basis for exposure to Agent Orange.  38 C.F.R. § 3.309 
(1999).  Because dermatitis is excluded from the diseases for 
which presumptive service connection on the basis of Agent 
Orange exposure is warranted, the claim must be denied as it 
is not well grounded.

Finally, the claim must be denied because there is no medical 
opinion, or other competent evidence, linking dermatitis 
diagnosed over 20 years after service with Agent Orange 
exposure.  Thus, a direct causal link between the veteran's 
dermatitis and exposure to Agent Orange used in Vietnam has 
not been demonstrated.  The Board has thoroughly reviewed the 
claims file and finds no evidence of any plausible claim, nor 
any claim for which entitlement is permitted under the law.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim.  

The Board notes that the veteran's testified that he was told 
by a VA dermatologist in 1987 that he had chloracne; however, 
the 1987 VA dermatology examination report indicates that 
there was not, in fact, evidence of chloracne.  A mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would establish a 
medical nexus does not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19  (1993).  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded and is, therefore, denied.


ORDER

Entitlement to service connection for chloracne, claimed as 
secondary to herbicide exposure, is denied on the basis that 
the claim is not well grounded.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well-grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies); White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (private records); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (Social Security records).  It also includes 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that his PTSD disability is 
worse than currently evaluated.  By necessity, an evaluation 
of PTSD includes an evaluation of his level of occupational 
and social impairment with considerations of work efficiency, 
ability to perform occupational tasks, psychiatric 
symptomatology, and use of medication.  However, the record 
suggests a long history if alcohol use/abuse and evidence of 
pre-service traumatic stress, including witnessing his mother 
stab his step-father as a small child and the veteran's own 
violence again others as a teenager.  It is unclear from the 
medical evidence of record the degree of impairment caused by 
the alcohol dependency and/or by other nonservice-connected 
psychiatric or physical disabilities.  Accordingly, it is the 
opinion of the Board that a determination of the level of 
occupational and social impairment attributable solely to the 
veteran's service-connected PTSD should be made to the extent 
possible so that a fully informed assessment of his 
disability may be made.

Further, the veteran underwent a VA examination in June 1999 
but it does not appear that the examiner had access to the 
veteran's claims file.  In addition, the examiner made no 
mention of the veteran's alcohol and drug problems or 
assessed how it impacted the veteran's level of functioning.  
Moreover, the examination report appears in conflict as to 
the current severity of the veteran's disability.  As an 
example, the examiner reported the veteran's GAF as 45, 
indicating serious symptoms or serious difficulty is social, 
occupational, or school functioning; however, the examination 
did not fully support the level of impairment.  The Board 
notes that when an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  Accordingly, the 
Board is of the opinion that additional development is needed 
in this area.  Finally, as the case is to undergo additional 
development, an attempt to obtain medical records regarding 
treatment for PTSD not already associated with the file 
should be made.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center, specified by the 
veteran to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter, and whether additional 
records are received or not, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The examiner 
should, based on sound medical judgment 
and all available medical records, and 
any testing deemed appropriate, determine 
the veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the new psychiatric rating criteria 
should be provided to the examiner for 
review prior to the examination.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
also requested to enter an opinion as to 
the degree of occupational and social 
impairment caused solely by the veteran's 
service-connected PTSD, as compared to 
any nonservice-connected psychiatric 
disabilities and/or other medical 
disabilities.  A Global Assessment of 
Functioning (GAF) score for the PTSD 
should also be determined, and a full 
explanation of its meaning should be set 
out.

It is essential, to the extent possible, 
that the examiner specify which symptoms 
and/or occupational and social 
impairments are associated with the 
service-connected PTSD, and those that 
are associated with any nonservice-
connected psychiatric disabilities, if 
present, and/or other medical 
disabilities.  If certain symptoms cannot 
be dissociated from one disorder to 
another, it should be specified.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for PTSD, currently evaluated 
at 30 percent.  Continued consideration 
should be given to the change in the 
psychiatric criteria effective in 
November 1996, and consideration to the 
former criteria for any period during 
which they may apply should also be 
given.  

6.  To the extent the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the former as 
well as the new rating criteria to the 
extent applicable, and reasons and bases 
for any decision reached.  Thereafter, 
the veteran and his representative should 
be afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



